469 F.2d 91
UNITED STATES of America, Plaintiff-Appellee,v.Rodney George RAFTER, Defendant-Appellant.
No. 72-2344.
United States Court of Appeals,Ninth Circuit.
Sept. 13, 1972.

George H. Chula, in pro. per.
James W. Meyers, Asst. U. S. Atty., for the United States.
Before CHAMBERS and HUFSTEDLER, Circuit Judges, and EAST,* District Judge.
PER CURIAM:


1
George Chula, Jr., of Santa Ana, California, and a member of the bar of this court, is assessed a penalty of $150.00 for failure to prosecute the appeal of Rafter with due diligence.  Payment shall be made into the registry of the clerk of the United States District Court for the Central District of California within 14 days from the date of the filing of this order.


2
The order is made pursuant to Rule 46(c), Federal Rules of Appellate Procedure.



*
 The Honorable William G. East, Senior United States District Judge for the District of Oregon, sitting by designation